                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


CHRISTOPHER M. SMITH,                             4:13-cr-20548

                 Petitioner,              HON. TERRENCE G. BERG

      v.
                                        ORDER DENYING PETITION
UNITED STATES OF AMERICA,                 FOR WRIT OF HABEAS
                                               CORPUS
                 Respondent.



     Petitioner Christopher M. Smith pled guilty to wire fraud, aiding

and abetting, in violation of 18 U.S.C. § 1343 and § 2. As a result, on

December 6, 2013 this Court sentenced him to serve 41 months in prison.

He was released upon completion of that sentence but subsequently pled

guilty on two occasions to violating the conditions of his supervised
release. He was then sentenced to an additional 8 months of incarceration

for the first set of violations, and 18 months for the second set of

violations. According to the Federal Bureau of Prisons inmate database,
Petitioner was released from custody on March 15, 2019. Before his

release, on February 5, 2018, Petitioner had filed a motion to vacate, set

aside, or correct his sentence under 28 U.S.C. § 2255. ECF No. 41. That

motion will now be denied because Petitioner does not fit within the

category of individuals who may seek relief under § 2255, and his claims,
which relate to the length of the prison terms he received for violating

the conditions of his supervised release, are now moot.

                            BACKGROUND

      Petitioner was charged in connection with an elaborate wire fraud

scheme in which he and his associates defrauded Home Depot stores by

changing product price tags, scanning the altered products at a checkout,

and then returning the products to a different Home Depot at their full,

correct price in exchange for store credit. Petitioner pled guilty and was

sentenced to 41 months in prison followed by a two-year period of

supervised release. ECF No. 23 (Dec. 13, 2013 Judgment).
     Following the completion of his sentence, Petitioner pled guilty to

violating his supervised release on two occasions (March 2, 2017 and

October 5, 2017). The March 2017 violations involved failure to make
agreed-upon restitution payments and to refrain from excessive use of

alcohol or possession of controlled substances or related paraphernalia.

ECF No. 31 (First Judgment on Violation). Petitioner admitted to the

violations and was sentenced to eight months imprisonment followed by

one year of supervised release. ECF No. 31 (First Judgment on Violation).

     Petitioner was returned to supervised release after serving his 8-
month sentence and in October 2017 the Court found he had again

violated his supervised release conditions. The October 2017 violations

stemmed from unlawful use of a controlled substance and commission of
another federal, state, or local crime. ECF No. 40 (Second Judgment on

                                    2
Violation). In connection with this second set of violations, the Court

sentenced Petitioner to 18 months of incarceration, with no subsequent

period of supervised release. ECF No. 40 (Second Judgment on Violation).

     In February 2018, while he was serving his 18-month prison term

for the most recent supervised release violations, Petitioner filed a

28 U.S.C. § 2255 motion collaterally attacking his sentence. The claims

set forth in that motion are two-fold: (1) that the prison terms imposed

for Petitioner’s repeated supervised release violations created an overall

sentence greater than that permitted by the United States Sentencing

Guidelines for his underlying conviction; and (2) defense counsel was
ineffective in failing to challenge the sentences imposed for the

supervised release violations, as Petitioner requested. ECF No. 41

PageID.139–40 (Pet.). Petitioner was released from federal prison on
March 15, 2019 and is no longer subject to any form of supervised release.

                             DISCUSSION

     Section 2255 of Title 28 of the United States Code provides a basis

for a prisoner serving a sentence imposed by a federal court to challenge

that sentence “upon the ground that [it] was imposed in violation of the

Constitution or laws of the United States . . . the court was without
jurisdiction to impose such sentence, or . . . the sentence was in excesses

of the maximum authorized by law, or is otherwise subject to collateral

attack.” As relief, the prisoner may ask the court which imposed the
sentence to correct, vacate, or set it aside. The law is clear that “§ 2255

                                    3
claims that do not assert a constitutional or jurisdictional error are

generally cognizable only if they involved ‘a fundamental defect which

inherently results in a complete miscarriage of justice.’” Snider v. United

States, 908 F.3d 183, 189 (6th Cir. 2018) (quoting Davis v. United States,

417 U.S. 333, 346 (1974) (internal quotation marks omitted)). This

standard is met only in “exceptional circumstances where the need for

the remedy afforded by the writ of habeas corpus is apparent.” Hill v.

United States, 368 U.S. 424, 428 (1962).

     A federal prisoner filing a § 2255 motion must satisfy two

requirements. First, “the petitioner must show that he meets the
statutory definition of those who may seek § 2255 relief.” Pola v. United

States, 778 F.3d 525, 529 (6th Cir. 2015). And second, “the petitioner

must demonstrate that he has standing to seek relief from the federal
courts.” Id. (citing Spencer v. Kemna, 523 U.S. 1, 7 (1998)). To have

standing, “throughout the litigation, the [petitioner] must have suffered,

or be threatened with, an actual injury traceable to the defendant and

likely to be redressed by a favorable judicial decision.” Spencer, 523 U.S.

at 7 (internal quotations and citation omitted). See Pola, 778 F.3d at 529

(applying Spencer, 523 U.S 1 in the context of adjudicating a § 2255

motion).




                                    4
     A. Petitioner fails to meet the “in custody” requirement for
        § 2255 claims.
     As a threshold matter, Petitioner has not shown that he fits within

the statutory definition of individuals who may seek § 2255 relief.

Specifically, Petitioner has not established that he should be considered

“in custody” within the meaning of the statute. Generally, only

individuals “in custody under sentence of a court established by Act of

Congress” may petition their sentencing court to correct or invalidate a

sentence imposed on them. 28 U.S.C. § 2255(a). A prisoner is usually

considered to be “in custody” for § 2255 purposes “when he is incarcerated

in either federal or state prison, provided that a federal court has

sentenced him.” Ospina v. United States, 386 F.3d 750 (6th Cir. 2004)
(citing Ward v. Knoblock, 738 F.2d 134, 138 (6th Cir. 1984)). The Sixth

Circuit has also deemed defendants on supervised release to be “in

custody” for § 2255 purposes. United States v. Zack, 173 F.3d 431, 1999
WL 96996, at *1 (6th Cir. Feb. 1, 1999).

     Here, Petitioner was released from his challenged 18-month

sentence on March 15, 2019 and is no longer serving any term of

supervised release. The Sixth Circuit has acknowledged that a habeas

petitioner who has been released may still satisfy the “in custody”

requirement of § 2255 “provided he filed the motion while incarcerated

and shows that he ‘is suffering, and will continue to suffer, serious

disabilities’—collateral consequences—as a result of the conviction.”


                                    5
Pola, 778 F.3d at 529–30 (quoting Carafas v. LaVallee, 391 U.S. 234, 238

(1968)). Critically, however, to trigger a court’s consideration of collateral

consequences of his or her conviction, a habeas petitioner must attack the

conviction itself. Kemna, 523 U.S. at 7. As explained by the Sixth Circuit

in Hautzenroeder v. Dewine, 887 F.3d 737, 740 (6th Cir. 2018), “once the

sentence imposed for a conviction has completely expired, the collateral

consequences of that conviction are not themselves sufficient to render

an individual ‘in custody’ for the purposes of a habeas attack upon it.”

(emphasis omitted) (quoting Maleng v. Cook, 490 U.S. 345, 351 (1973)

(per curiam)). Though Petitioner was incarcerated at the time he filed his
§ 2255 motion, he has not challenged his underlying conviction of wire

fraud or the Court’s findings that he violated the conditions of his

supervised release. Rather, his petition focuses only on the duration of
the sentences imposed for his supervised release violations, and his

attorney’s decision not to file a notice of appeal. See ECF No. 41 (Pet.).

Because Petitioner’s sentence has expired and he is no longer on

supervised release, the fact that he is not challenging any conviction

means he cannot be considered “in custody” for § 2255 purposes. He

therefore does not meet the statutory requirements to seek federal

habeas relief under § 2255.




                                      6
     B. Petitioner’s claims are moot because they relate only to
        the duration of his sentence, which has now expired.
     Petitioner has likewise failed to demonstrate standing to seek

habeas relief from the federal courts. “Once a petitioner’s sentence has

expired, some concrete and continuing injury other than the now-ended

incarceration or parole . . . must exist if the suit is to be maintained and

not considered moot,” namely a collateral consequence of the conviction.

United States v. Roberson, No. 16-12370, 2018 WL 949857, *1 (E.D. Mich.

Feb. 20, 2018) (citing Kenma, 523 U.S. at 7). Courts in this district have

expressly held that where, as here, “a habeas petitioner chooses to attack

only his or her sentence, and not the underlying conviction, and that

sentence expires during the course of the habeas proceeding, the habeas
petitioner’s claim for relief is moot.” Brock v. White, No. 2:09-CV-14005,

2011 WL 1565188, *2 (E.D. Mich. Apr. 25, 2011); Roberson, 2018 WL

949857 at *2. See United States v. Buchannan, Nos. 07-10094, 02-90030,
2008 WL 2008556, *2 (E.D. Mich. May 8, 2008) (“Because defendant

challenges only his sentence, and not his underlying conviction or

supervised released revocation, his release from that sentence renders

his motion moot.”). Where, as here, a petitioner’s sentence has already

run, and issuance of a writ of a writ of habeas corpus would therefore

have no effect on his or her term of custody or any collateral consequence

of conviction, there is no actual case or controversy for a federal court to

adjudicate. Brock, 2011 WL 1565188 at *2; U.S. Const., Art. III, § 2.


                                     7
     Petitioner was released from prison on March 15, 2019 after

completing his term of imprisonment and is no longer subject to any term

of supervised release. Because Petitioner’s § 2255 motion challenges only

the length of the sentence imposed by this Court for his supervised

release violations, and his attorney’s decision not to appeal that sentence

(and not the Court’s underlying finding that he violated the terms of his

supervised release or his wire fraud conviction), his claims are moot and

this Court therefore lacks jurisdiction to adjudicate them. ECF No. 41

PageID.139 (Pet.).

     C. Mootness aside, Petitioner’s claims lack merit.
     Though the Court declines to adjudicate Petitioner’s claims on the

merits because they are moot, a brief examination of his claims indicates

he would not have been entitled to habeas relief even if there were a live
case or controversy for this Court to decide.

     A defendant convicted of a Class C felony may be sentenced to up

to three years of supervised release. United States v. Davis, 187 F.3d 528,

531 (6th Cir. 1999); 18 U.S.C. § 3583(b). See 18 U.S.C. § 1343 (illustrating

that wire fraud is a Class C felony). Under 18 U.S.C. § 3583(e)(3), if a

court finds by a preponderance of the evidence that a defendant serving
a term of supervised release violated a condition of that release, the court

may revoke supervised release and “require the defendant to serve in

prison all or part of the term of supervised release authorized by statute
for the offense that resulted in such term of supervised release without

                                     8
credit for time previously served on postrelease supervision.” If the

underlying conviction is a Class C felony, the defendant may not be

required to serve more than two years in prison “on any such revocation.”

18 U.S.C. § 3583(e)(3). Though it appears the Sixth Circuit has not

addressed the precise question of whether this two-year limit on prison

sentences for supervised release violations is an aggregate limit or

applies anew to each revocation, all circuits that have considered the

question have concluded that when Congress amended § 3583(e)(3) in

2003 to add the phrase “on any such revocation,” it intended that, in

determining the maximum-permissible sentence under that provision,
each individual term of imprisonment for each supervised release

violation would be counted separately—so that if a person had more than

one prison sentence on separate supervised release violations, those
separate terms should not be aggregated in determining whether the

maximum term was reached or exceeded. See United States v. Spencer,

720 F.3d 363, 366–67 (D.C. Cir. 2013); United States v. Hernandez, 655

F.3d 1193, 1195 (10th Cir. 2011) (Gorsuch, J.); United States v. Epstein,

620 F.3d 76, 80 (2d Cir. 2010); United States v. Knight, 580 F.3d 933,

937–38 (9th Cir. 2009); United States v. Lewis, 519 F.3d 822, 825 (8th
Cir. 2008). Accordingly, under the prevailing interpretation of

§ 3583(e)(3), Petitioner could have been sentenced to an additional two-

year term of imprisonment for each supervised release revocation
consistent with the federal appellate courts’ prevailing interpretation of

                                    9
§ 3583(e)(3). Accordingly, Petitioner’s supervised release revocation

sentences (8 months for the first revocation and 18 months for the second)

are each well within the statutory maximum of two years.

         Within the bounds of the statutory maximum provided by

§ 3583(e)(3), a district court’s sentence of imprisonment upon revocation

of supervised release need only “show[ ] consideration of the relevant

statutory factors and . . . not [be] plainly unreasonable.” United States v.

Lewis, 498 F.3d 393, 397 (6th Cir. 2007) (quoting United States v. Carr,

421 F.3d 425, 429 (6th Cir. 2005)). See 18 U.S.C. § 3553 (outlining several

factors to be considered by the Court in imposing a sentence for
supervised release violations). Here, the Court considered the statutorily-

mandated factors to impose two separate prison terms that, though above

the Sentencing Guidelines, were not substantively unreasonable or
inconsistent with the relevant statutory maximum. See United States v.

Skaggs, 726 F. App’x 411, 414–17 (6th Cir. 2018). Petitioner appears

primarily concerned with his 18-month sentence imposed after his second

supervised release violation. In imposing that sentence, which was above

the Guidelines range of 5 to 11 months of imprisonment, the Court cited

concerns that it was Petitioner’s second revocation and that “numerous
chances were afforded Mr. Smith to comply with supervision to help him

address his drug addiction.” ECF No. 46-2 PageID.168–69 (Bryan Sherer

Aff.).
         Petitioner also asserted that defense counsel was ineffective in

                                     10
ignoring his specific request to appeal the sentence imposed upon

revocation of his supervised release. ECF No. 41 PageID.139. To succeed

on a claim of ineffective assistance of counsel, a petitioner must

successfully demonstrate both that: (1) counsel made “errors so serious”

as to render it “deficient” under the Sixth Amendment; and (2) that the

“deficient”   performance   prejudiced    the   defense.   Strickland    v.

Washington, 466 U.S. 668, 687 (1984). This test applies to claims of

ineffective assistance of counsel stemming from failure to file a notice of

appeal. Roe v. Flores-Ortega, 528 U.S. 470, 477 (2000). When a defendant

specifically requests an appeal, as petitioner alleges here, “a lawyer who
disregards specific instructions from the defendant to file a notice of

appeal acts in a manner that is professionally unreasonable,” and the

defendant “is entitled to appeal without showing that his appeal would
likely have had merit.” Id. Here, however, Petitioner has not presented

evidence showing that he specifically asked his attorney to file an appeal.

See Watson v. United States, 165 F.3d 486, 488 (citing Brecht v.

Abrahamson, 507 U.S. 619, 637–638 (1993)). To the contrary, the

affidavit provided by Petitioner’s counsel indicates Petitioner explicitly

instructed his attorney not to file an appeal. ECF No. 46-2 (“Mr. Smith
specifically stated to me that he did not want to appeal his sentence.

Neither during this conversation, nor at any other time, did Mr. Smith

ask me to file a notice of appeal.”). Moreover, Petitioner has presented no
evidence that he was prejudiced by counsel’s allegedly deficient

                                    11
performance. As previously explained, the sentences imposed by the

Court upon revocation of Petitioner’s supervised release were within the

bounds permitted under § 3583(e)(3) and supported by consideration of

the relevant factors outlined in § 3553. Plaintiff’s claims were therefore

unlikely to succeed on its merits.

                             CONCLUSION

     For these reasons, the Court hereby DENIES Petitioner’s motion

seeking modification or vacatur of his sentence under 28 U.S.C. § 2255.

It is further ordered that a certificate of appealability is DENIED

because Petitioner has failed to make a substantial showing of the denial
of a constitutional right as to his claims. See 28 U.S.C. § 2253(c)(2)

(mandating that a certificate of appealability may be issued “only if the

applicant has made a substantial showing of the denial of a constitutional
right.”). But if Petitioner chooses to appeal the Court’s decision, he may

proceed in forma pauperis on appeal because an appeal could be taken in

good faith. 28 U.S.C. § 1915(a)(3).


   SO ORDERED.


Dated: July 24, 2019         s/Terrence G. Berg
                             TERRENCE G. BERG
                             UNITED STATES DISTRICT JUDGE




                                      12
